Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election of Species
The Election 11/30/ 2020 in response to the Office Action of 10/1/2020 is acknowledged and has been entered.  Applicant's election of group III claims 16-23 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-15 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election of the following species is acknowledged: It is noted that applicant failed to make an election for Species (a) as requested.  The specification discloses several embodiments of configuration and applicant did not elect one.  In the interest for advancing prosecution, applicant is requested to make an election per amendments.  The remaining requirements for species election for this Group is withdrawn.  

Claim Objections
Claim 16 is objected to because of the following informalities: elements on line 14 i.e. “structure defining ..” and in line 16, “structure defining ..” need to be introduced with “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites in line 7, “a conjugate pad configured to release fluorescently labeled antibodies”.  The scope of the claim is ambiguous as an antibody specificity is not recited and it is not clear as to how these antibodies relate to the analyte.   Therefore, not clear as to what elements applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 17 recites the system of claim 16, wherein a reference fluorescent material is co- located on the test line of the test strip.  It is not clear as to whether a reference fluorescent is printed at the test line or is located in the conjugation pad and migrates to co-localize at the test line.  Therefore, not clear as to what elements applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 21 recites the limitation " The system of claim 16, wherein the reference fluorescent material comprises a europium chelate”  There is insufficient antecedent basis for this limitation in the claim, a reference reference fluorescent material is not recited in the base claim.  Appropriate correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jena et al. (US 2014/0072189) and Gruler et al. (US 2010/0110439, Ids Reference) in view of Katruka et al. (US 2009-0163415, IDS Reference), Millipore Guide (2002;retrieved from http://www.millipore.com/publications.nsf/a73664f9f981af8c852569b9005b4eee/348ee7096d93729b85256bf40066a40d/$FILE/tb500en00.pdf).and Molecular Probes (2009, retrieved from https://assets.thermofisher.com/TFS-Assets/LSG/manuals/mp20880.pdf
Jena et al. disclose an optoelectronic reader accessory to analyze test strips with a mobile device (Fig. 1) ,the mobile device including a central processing unit (Fig. 27) , the system comprising: an optoelectronic reader accessory configured to be coupled to the mobile device, the accessory including – structure defining an aperture configured to permit light to pass into and out of the optoelectronic reader at a defined viewing axis [0023], structure defining a slot for operable insertion of the test strip, the slot being configured to orient the test strip to intersect the defined viewing axis [0023]at least one light source configured to emit light i.e. a light emmiting diode [0023) a mechanism i.e. element 102(Fig.6) for to control configured to control electronic components on a circuit (Fig.8) within the optoelectronic reader and to operably communicate with the central processing unit of the mobile device [0086] when for example an out of range condition has occurred as for example low battery or out of range temperature [0078]-[0086] a control "circuit including a colored lightsource arranged to illuminate the in situ calibration target when activated." and [0125-0126] "a color intensity value in one color channel. ... ") at least one light source configured to emit light direct light from the at least one light source to a surface of a test zone of the test strip [0013] [0025], (figure 8 "plurality of light-emitting diodes (LEDs) 124" and [0023] "the at least one light source being arranged for illumination of the colorimetric test strip when the colorimetric test strip is registered within the slot. The at least one light source can be a light emitting diode.");an optical system configured to detect optical signals from the test strip(Fig 32) as for example a light box accessory that covers the mobile phone camera and restricts 
Jena et al appears to be silent regarding a reflective surface to dire3ct light from source to the strip for determining analyte concentration.   
Gruler et al. describes an optoelectronic reader [0019] and strips [0029] for determining analyte concentration ([0206]) with reflective surfaces to direct light ([0106]). Gruler et al. further suggests that the reflective mirrors are advantageous due to providing precise light directing ([0106]), suggesting motivation to incorporate reflective surfaces. Additionally, Gruler et al.  suggest that colorimetric or fluorescence data and concentration can be used to determine each other ([0139]) which can provide a quantitative measurement for the analyte for subsequent diagnostic purposes, suggesting motivation to use the data collected to determine the analyte concentration.  
Therefore, it would have been prima facie obvious, before the effective filing of the claimed invention, to incorporate reflective surfaces and concentration determination into the optoelectronic reader of Jena et al as suggest by Gruler et al. because this would provide for a precise light directing and a quantitative measurement for the analyte for subsequent diagnostic purposes.
The system of Jena et al and Gruler et al. is silent regarding the analyte is NT-proBNP in the blood, serum, or plasma.and regarding strip component i.e. a sample pad
Katruka et al. discloses an ELISA fluoroimmunoassay method for measuring a NT-proBNP concentration in a plasma wherein the fluoroimmunoassay comprises monoclonal antibodies used for capture, such as 15F11 or 15C4, and monoclonal antibodies used for detection, such as Eu-labeled 24Ell or 16E6 (see paragraphs [0058], [0086], [0173]; table l; claims 52-58; figures 12, 25). 
Millipore Guide teaches throughout the publication key aspects of immunochromatographic test strip design that need to be optimized for a specific analyte.   Millipore Guide teaches immunochromatographic test strips are modeled after existing immunoassay formats wherein immunochromatographic test strips comprise a sample pad a conjugate pad and a test line  comprising a capture reagent for the analyrte i.e. antibody (Fig.1; page 1), wherein the test strip can be integrated in hand held readers (page 1 left column)..  For analytes found in serum, porous media the sample pad can contain a filter that can separate cells from serum or plasma that enough volume is loaded on the immunodiagnostic test (pages 22, 36-38)  which reads on configured to retain blood cells while allowing fluid to pass through passive wicking on the test strip.   The conjugate pad is configured to release  labeled antibodies upon contact with fluid wicking on the test strip (page 19), wherein the label can be fluorescent (page 2).
It would have been prima facie obvious, before the effective filing of the claimed invention, to  have used a test strip as taught in Millipore to test for NT-proBNP analyte with the  optoelectronic reader of Jena et al as suggest by Gruler et al., wherein the strip is modeled after the immunoassay formats of Katruka et al. i.e. capture antibodies are printed at the test line and detector europium labeled anti-proBNP antibodies are placed in the conjugated pad.  One would be motivated to do so as Millipore Guide teaches immunochromatographic test strips are modeled after existing immunoassay NT-proBNP analyte concentration in serum/plasma has clinical relevance as taught in Katruka et al.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to  have customized the wavelengths in the UV range of 300-400 nm for application in the fluorescence mode in the optoelectronic reader of Jena et al as suggest by Gruler et al because light source/filters are available as taught in Gruler et al [0124] and thus suitable for the excitation of europium chelated taught in Katruka et al. as disclosed in Molecular Probes, see Fig. 1
One would be motivated to do so because replacing gold beads in lateral flow assays with fluorescence labels allows for a more sensitive readouts as taught in Gruler et al [0147].
Regarding claims 17, 21 Jena et al teach the test strip comprises a reference or calibration color that can be used for calibration of the camera [0010]and therefore at the test line [0018].  Gruler et al teach quantification can be performed using an internal standard [0155][0151].  Therefore one of ordinary skill would have found it obvious to assay fluorescent i.e. europium internal standard at the test line for convenience and for calibration purposes. .  
Regarding claim 18, Millipore, the strip can be encased in a cassette (Fig.1), Jena et al teach the test strip is  encased in an adaptor structure  [0090], Fig 11; Gruler et al teach a cassette [0143].  
Regarding claims 19-20, Jena et al the 
Regarding claim 22, providing a filter after emission of light would have been obvious for for color selection or to selectively transmit light in the emission peak of europium chelate as Gruler et al teach at least one filter is provided within the device for signal processing [0032][0044][0049][0059], wherein such filters are available to customize the wavelength range [0125] . 
Regarding claim 23, providing an end pad as claimed would it would have been obvious and conventional, as taught in Millipore. 

Claims 16-23  are  rejected under 35 U.S.C. 103 as being unpatentable over Depa et al. (US 20170234858, published August, 2017, IDS Reference) in view of  Gruler et al  Katruka et al. Millipore Guide and Molecular Probes

Depa et al. teach throughout the patent and especially in abstract,  a system to test for analyte in whole blood, serum, or plasma using an optoelectronic reader accessory to analyze test strips with a mobile device, the mobile device including a central processing unit (Fig.1), the system comprising: 
a test strip (Fig 5) comprising reaction pad that comprises a reagent that selectively capture the analyte at the reactive zone to develop a color that can be detected by the reader for measuring the concentration of an analyte in a bodily fluid sample [0006] as for example blood  [0050]-[0051](claim 13).  The test strip  can be housed within an adapter [0049] which reads on the instant cassette (instant claim 18).  
an optoelectronic reader accessory configured to be coupled to the mobile device (Fig.1) structure defining an aperture configured to permit light to pass into and out of  structure defining a slot for operable insertion of the test strip, the slot being configured to orient the test strip to intersect the defined viewing axis, see Fig.3b “rails 40,41”[[0037]; at least one light source configured to emit light (fig 4c, “62”, a reflective surface configured to direct light from the at least one light source to a surface of a test zone of the test strip (Fig 4c,”68”) [0042]-[0047] an optical system configured to detect optical signals from the test strip (Fig 4c,”60”) [0042]-[0047].
a microcontroller configured to control electronic components on a circuit within the optoelectronic reader and to operably communicate with the central processing unit of the mobile device [0037], a power source disposed within the optoelectronic reader and operatively coupled with the microcontroller, at least one light source, and the optical system [0037], 6Application No. 16/222,463 wherein the optical path includes a filter to detect the level of incoming lights at different wavelengths [0054](instant claim 22) suitable for the analysis of the analyte [0060].  
The  optoelectronic reader accessory is configured to communicate signals representative of optical signals from the optical system to the central processing unit of the mobile device to be analyzed to provide an estimate of a concentration of an analyte[0009][0010] (claim 15).   The  optoelectronic reader accessory can comprise a circuit sensor configured to detect an out of range condition i.e. low battery or temperature [0054][0062](Instant claims 19-20).
Depa et al. is silent regarding the analyte is NT-proBNP in the blood, serum, or plasma.and regarding strip component i.e. a sample pad configured to retain blood cells while allowing fluid to pass through passive wicking on the test strip, 5Application No. 16/222,463 a conjugate pad configured to release fluorescently labeled antibodies upon contact with fluid wicking on the test strip, and wherein at least one light source is configured to emit light at a wavelength between 300-400nm.
Gruler et al , Katruka et al. Millipore Guide and Molecular Probes are relied upon as in the 103 rejection above.  
It would have been obvious to one skilled in the art at the time the invention was filed to have used a test strip as taught in Millipore to test for NT-proBNP analyte with the  optoelectronic reader of Depa et al. wherein the strip is modeled after the immunoassay formats of Katruka et al. i.e. capture antibodies are printed at the test line and detector europium labeled anti-proBNP antibodies are placed in the conjugated pad and wherein optoelectronic reader is modified to comprise light source/filters for fluorescence detection as taught in Gruler et al [0124] and thus suitable for the excitation of europium chelated taught in Katruka et al. as disclosed in Molecular Probes, see Fig. 1
One would be motivated to do so as Millipore Guide teaches immunochromatographic test strips are modeled after existing immunoassay formats and reagent and because the NT-proBNP analyte concentration in serum/plasma has clinical relevance as taught in Katruka et al.  and because replacing colorimetric labels  in lateral flow assays with fluorescence labels allows for a more sensitive readouts as taught in Gruler et al [0147].
It would have also been obvious to one skilled in the art at the time the invention was filed to have customized the wavelengths in the UV range of 300-400 nm for application in the fluorescence mode in the optoelectronic reader of Depa et al. because light source/filters are available and can be customized to the application as  Depa et al. (page 12, middle paragraph)and Gruler et al  and one would motivated to optimize for  excitation of europium chelated taught in Katruka et al., wherein UV range of 300-400 nm is needed as disclosed in Molecular Probes, see Fig. 1
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641